Staley, Jr., J.
Appeal from a decision of the Unemployment Insurance Appeal Board holding claimant ineligible for unemployment benefits, for the period “February 1, through February 13, 1966 ” finding that he failed to comply with registration requirements. Claimant admits that he did not register his claim for unemployment insurance until February 17, 1966, at which time his claim was predated to February 14, 1966. Claimant’s excuse for his failure to register is that he was waiting to receive a lump-sum cheek on his disability claim, and also because he did not feel capable of working. No circumstances have been shown that would constitute good cause for excusing claimant’s failure to file for benefits. (Labor Law, § 590, subds. 1, 8; § 596; 12 NYCRR 473.1.) The reason for claimant’s failure to file constituted a factual issue, and there is substantial evidence to substantiate the determination of the board. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Aulisi, JJ., concur.